Jackson, Justice.
A carefully prepared syllabus in this ease renders it unnecessary to elaborate the points wherein the judgment of the court is approved. Comparison of that syllabus with the facts reported will clearly show the judgment on each point. We find but oue error in the entire record, and the trial of this case is- another evidence of the clear head and. strong sense of the able judge who presided.
The error itself on which the new trial is awarded is such that, exeept in a case which involved human life, would hardly suffice to .justify this court in putting the county to. the trouble and expense of another hearing; and if the penalty imposed upon the man who actually and undoubtedly did the shooting bad been imposed on Ms less guilty associate, less guilty in any view of the facts, to-wit: imprisonment for life, for myself I should not have favored a new trial.
*604The defendant did confess his presence, but denied his guilty complicity with the offense. It was therefore error to say that confessions of guilt should be closely scanned, and while it was doubtless in the mind of the presiding judge to lighten the effect of the defendant’s confession of his presence, yet the jury may have misunderstood him, and probably thought that the judge as good as said he had confessed it; and therefore, and for this reason solely, we grant a new trial.
Judgment reversed.